Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Oct. 12, 2020 has been received and entered.
Currently, Claims 1-3, 5-11, 13, and 15-20 are pending. Claims 1-3, 5-11, 13, and 15-16 are examined on the merits. Claims 17-20 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16), the species fungal acid protease, and white kidney bean, in the reply filed on April 6, 2020 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to anonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2019, Jan. 17, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC §103
Claims 1-3, 5-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arcuino et al. (from IDS, US 9290752 B2) and Koaze et al. (1964, Agr. Biol. Chem., 28: 216-223) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Arcuino et al. teaches a method of purifying alpha-amylase inhibitor protein from a Phaseolus vulgaris bean extract material, comprising the steps of suspending a bean extract in an aqueous solution at a pH of from about 3.0-3.5, heating the solution to about 175-195 degree F, cooling from about 65-85 degree F, separating the particles to the solution containing alpha amylase inhibitor protein (Claim 1). The solution is concentrated with gentle drying, while alpha-amylase inhibitor protein is maintained in solution (Claim 5). Gentle drying would include spray dry.  A pH from about 3.0-3.5 is between 2-4. A purified alpha amylase inhibitor would inherently have the ability to inhibit between about 70-100% of alpha-amylase activity.
However, Arcuino et al. does not teach fungal acid protease, temperatures between about 40-70 degree C.
Koaze et al. teaches a fungal proteolytic enzymes exhibit optimal activity at about pH 2.6 and 55 degree C (Abstract). Proteolytic enzymes are used to 
The references also do not specifically teach performing the process in the temperature range claimed by applicant. The process in the temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use fungal enzyme is isolating alpha-amylase because fungal acid protease is used for inactivating enzymes. One would have been motivated to make a P. vulgaris bean extract for the expected benefit of isolating alpha-amylase. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Response to Arguments
	Applicant argues that fungal protease is used to deactivate hemagglutinins.
	In response to Applicant’s argument, the active of deactivating an enzyme would also lead to deactivation of hemagglutinins because the fungal protease when used will act indiscriminately.  Arcuino et al. teaches a method of purifying alpha-amylase inhibitor protein from a Phaseolus vulgaris bean extract material, comprising the steps of suspending a bean extract in an aqueous solution at a pH of from about 3.0-3.5, heating the solution to about 175-195 degree F, cooling from about 65-85 degree F, separating the particles to the solution containing alpha amylase inhibitor protein (Claim 1).  The temperature of from about 40-70 degree C is taught for Claim 8.  The pH between 2-4 is taught for Claims 2 and 11.  The activity would be deactivated because the same conditions are used.

	Applicant argues that the claims are for maintaining activity of alpha-amylase inhibitors.
	In response to Applicant’s argument, Arcuino et al. teaches a method of purifying alpha-amylase inhibitor protein from a Phaseolus vulgaris bean extract material, comprising the steps of suspending a bean extract in an aqueous solution at a pH of from about 3.0-3.5, heating the solution to about 175-195 degree F, cooling from about 65-85 degree F, separating the particles to the solution containing alpha amylase inhibitor protein (Claim 1).  Thus, the maintaining of alpha-amylase inhibitor is taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655